DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase " consists of aluminium and/or is heatable” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and/or heatable"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The transitional phrase “consists of” excludes all other possibilities which is in contradiction to the optional phrase of  “and/or” any heatable material, thus leaving the parameters of the claim unclear. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2006/0144066 A1), and further in view of Kirschner et al. (US Patent No. 4,886,190)
Re: Claim 1, Lee discloses the claimed invention including an apparatus for dispensing a heated liquid foodstuff, comprising a pressurized receptacle (28) configured to discharge the liquid foodstuff (Para. 37 & 39, water under pressure supplied from an external water source includes from generic receptacles) as evidenced by Kirschner teaching a pressurized external receptacle depicted in Figs. 6-7, a heating device (51) for heating the liquid foodstuff; a pressure reducing device (54, 55) arranged between the pressurized receptacle and the heating device; and a dispensing nozzle (31) configured for dispensing the heated liquid foodstuff from the apparatus (Figs. 2-4, Para. 38, nozzle).
Re: Claim 2, Lee discloses the claimed invention including the pressure reducing device consists of a pressure reducing valve (54) integrated in a feed line (52) for the liquid foodstuff (Para. 39, integrated with feedline).
Re: Claim 3-4, Lee discloses the claimed invention including except for the particulars of the pressure reducing valve. However, Kirschner teaches a pressure reducing valve is embodied as a plunger with a conical end (92) that faces opposite a delivery direction and is inserted in a correspondingly conically shaped section (106) of the feed line, and the plunger is displaceable relative to the feed line in a longitudinal direction of the feed line for adjusting a pressure reduction (Fig. 3 & 7, Col. 5, lines 52-56, conical end of plunger displaceable relative to feed line).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a conical pressure reducing valve as taught by Kirschner and arrange it longitudinally to flow, since Kirschner states in column 5, lines 52-56 that such a modification varies the flow rate of fluid into the system to accurately produce the end result product, and further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 5, Lee discloses the claimed invention including the heating device consists of a section of the feed line which is acted upon by a thermal conductor (51) (Fig. 3, Para. 47, thermal conductor). 
Re: Claim 8, Lee discloses the claimed invention including the apparatus has a front face (10) with the dispensing nozzle and two oppositely positioned side walls extending substantially vertically in an operating state, and a rear wall (Depicted in Figs. 3-4)
Re: Claim 9, Lee discloses the claimed invention including the pressure reducing device and the heating device are arranged inside the apparatus and the pressurized receptacle is provided outside the apparatus (Depicted in Fig. 2, Para. 37, connected to an external water receptacle)
Re: Claim 10, Lee discloses the claimed invention including the pressure reducing device is accessible from a side wall (61) of the apparatus (Figs. 3-4).
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2006/0144066 A1) and Kirschner et al. (US Patent No. 4,886,190) as applied to claim 5 above, and further in view of Wu (US Patent No. 6,442,341).
Re: Claim 6-7, Lee discloses the claimed invention including the heater may taking many forms as desired by the user (Para. 47, heater if any type). However, Wu teaches a thermal conductor (41) is embedded in a heated solid aluminum material (1) that transfers heat to the liquid foodstuff to heat the liquid foodstuff (Figs. 1 & 9, Col. 2, lines 53-57, thermal conductor embedded in solid aluminum material).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include heater as taught by Wu, since Lee’s reference provides many heaters to be implemented as states in paragraph 47, and Wu states in column 1, lines 20-25 that such a modification provides a simplified assembly and installation and provides a heating tube capable of efficiently heating fluids.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall, Chen, An, Wein, Natta, and Deuber are cited disclosing unclaimed configurations of inline heaters for making hot beverages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754